DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-17 are pending.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	The replacement drawings filed 11/6/19 are acknowledged.
4.	The IDS filed 8/29/19 has been considered.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“unit”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: dead-reckoning (DR) information input unit, identification value calculation unit, fail determination unit and determination result output unit in claim 1; control unit in claim 9; and control unit in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leach et al. (US 2019/0291742).
A.	As per claim 1, Leach discloses an apparatus for ensuring a fail-safe function of an autonomous traveling system (Fig. 1; [0019, 0049- autonomous driving applications]);
a dead reckoning (DR) information input unit (Fig. 1:104) configured to receive pieces of sensing 4information outputted from a plurality of sensors (Fig. 1:60) mounted in a vehicle as DR information [0038];  

8a fail determination unit configured to determine whether the pieces of sensing 9information inputted through the DR information input unit are fails, using the identification iovalue calculated through the identification value calculation unit (Fig. 1:102; [0063- actual readings not within limits, thus not plausible is determined]; and  
  iia determination result output unit configured to combine fail determination results for the 12pieces of sensing information, obtained through the fail determination unit, and output the 13combined fail determination result as a final determination result (Fig. 1:102; [0064- sensor data determined not to be reliable and may be discarded].
B.	As per claim 2, as noted above whereby the sensors may include at least yaw rate sensor and wheel speed sensor [0023, 0047].
C.	As per claim 3, as above whereby the sensor readings are compared to limits which determine whether the sensor readings are plausible/reliable and if the sensor data should be discarded (i.e., normal vs. error).
D.	As per claim 9, as noted above whereby a single processor executing program instructions performs the functions noted above (Fig. 1:102; [0031]).

8.	Claims 4-8 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bechtler (US2011/0066321) is directed to evaluating yaw rate sensor failures.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661